The petitioner seeks an alternate writ of mandate from this court to require the judge of the Criminal Court of Lake County to hear his verified petition for a writ of error coram nobis, which he alleges was filed September 19, 1949.
The petition is fatally defective in several respects: (1) It is prosecuted in his own name instead of the name of the State of Indiana on the relation of the petitioner. (2) The 1-3.  petition does not have attached thereto "certified copies of all pleadings, orders and entries pertaining to the subject matter" as required by Rule 2-35. (3) There is no allegation that the Attorney General has been served with notice of the filing of the petition in the trial court.
On the authority of Lester v. Grant Circuit Court (1948),226 Ind. 186, 78 N.E.2d 785, and authorities therein cited, the petition is denied.
NOTE. — Reported in 89 N.E.2d 718.